Citation Nr: 0203187	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  99-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to shortening of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran reportedly had active duty from October 1985 to 
February 1990.  The issues of service connection for 
shortening of the right leg and service connection for a back 
disorder come to the Board of Veterans' Appeals (Board) from 
a March 1999 rating decision of the Department of Veterans 
Affairs Regional Office at Detroit.


ORDER OF VACATUR

In a January 2002 decision the Board denied entitlement to 
service connection for the disabilities claimed by the 
veteran.  In that decision the Board relied to some extent on 
an August 2001 independent medical opinion.  In accordance 
with 38 C.F.R. § 20.903, the Board provided a copy of the 
medical opinion to the veteran's representative in November 
2001, and asked the representative to submit any evidence and 
argument in response to the opinion within 60 days of the 
notice.  Although not associated with the claims file prior 
to the Board's January 2002 decision, it has come to the 
Board's attention that the veteran's representative did 
submit additional evidence and argument in support of the 
veteran's claim.  

A decision of the Board may be vacated by the Board at any 
time upon request of the appellant or his representative, or 
on the Board's own motion if in rendering the decision the 
veteran was denied due process.  38 C.F.R. § 20.904.  



In order to give proper consideration to all of the relevant 
evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904 the 
decision issued by the Board in January 2002 is hereby 
vacated as to both issues and a new decision will be issued.



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

